Citation Nr: 1827970	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-38 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a convulsive tic.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for anxiety and depression.

4.  Whether new and material evidence (NME) has been presented to reopen a claim for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel
INTRODUCTION

The Veteran served on active duty as a U.S. Air Force aircraft mechanic from April 1969 to April 1973 including service in Thailand. 

This current appeal comes to the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was originally denied service connection for PTSD in April 2005.  His petition to reopen was denied for lack of new and material evidence regarding a diagnosis and an in-service stressor.

The issues of service connection for convulsive tic, claimed as essential tremors, and for service connection for an acquired psychiatric disorder including anxiety, depression, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's reports of a diagnosis of multiple sleep disorders after service are not confirmed by competent evidence and, even if current disabilities, manifested after service and are not caused or aggravated by any aspect of service.  

2.  In April 2005, the RO denied service connection for PTSD; the Veteran expressed disagreement and submitted new and material evidence within one year. 


CONCLUSIONS OF LAW

1.  Criteria for service connection for a sleep disorder have not been met.  38 U.S.C. §§ 1101, 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  An April 2005 rating decision that denied service connection for PTSD is not final and therefore must be considered on the merits.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board thus finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced because of the Board's adjudication of the claim below.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Service treatment records are silent for any reports by the Veteran or observations, treatment or diagnoses for any forms of sleep disorder.  In a flying status examination in August 1972 and in a discharge physical examination in February 1973, the Veteran denied any trouble sleeping, and the examiners noted no abnormalities.  The Veteran was qualified for flying duty as a non-crew member in August 1972.  

In an November 2004 statement, the Veteran reported difficulty sleeping since his discharge from service and that he had been diagnosed with sleep apnea, narcolepsy, and a disorder causing kicking his sleep by a private Dr. O.A.S.  

The RO received the Veteran's claim for service connection for a sleep disorder in January 2011.  In April 2011, a licensed professional counselor noted that he had been counseling the Veteran since January 2011 and that the Veteran experienced sleep disorder as a result of PTSD. 

In October 2012, the Veteran underwent a VA examination focused on mental health disorders.  The examiner noted the Veteran's reports of difficulty sleeping but did not diagnose a sleeping disorder separate from anxiety disorder and depression that he attributed to essential tremors.  

In December 2012, the RO denied service connection for a sleep disorder because the evidence did not show an onset in service or causation by an event or injury in service.  

The Veteran submitted a notice of disagreement (NOD) in February 2013.  Therein he noted that he has been diagnosed with several sleep disorders by a Dr. O.A.S., a pulmonary specialist, who performed numerous sleep studies on the Veteran shortly after service.  The Veteran says that Dr. O.A.S. will not release his studies but would talk with VA over the phone.

Non-governmental medical records were filed in April 2014.  An examination conducted on April 24, 2014 noted that the Veteran suffered from insomnia.  Additionally, a record submitted in January 2012 notes the Veteran has dealt with sleep apnea since at least April 2006.

In an August 2013 letter, a private psychologist diagnosed PTSD, noting that sleep problems were associated with that disorder.   

The Veteran reported that he was given a competent medical diagnosis and he himself is competent to report his own symptoms.  Jandreau, 492 F.3d at 1377.  However, the Veteran himself concedes that he did not make or have sleep disturbances during service and is not able to specify an event or occurrence in service that led to his current sleep disorder.  While claiming that he is diagnosed with several sleep disorders based on sleep studies the Veteran did not grant VA a release to obtain the medical records regarding his sleep issues.  It is the Veteran's responsibility to obtain private medical records for VA to examine.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(b)(1); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran does not satisfy the requirements for service connection for a sleep disorder separate from manifestations of sleep disruptions attributable to one or more acquired psychiatric disorders.  The Veteran has not authorized or obtained the records of his reported diagnosis of sleep apnea, narcolepsy, and restless leg syndrome by Dr. O.A.S.  Even with consideration that his reports of these diagnoses are credible, there is no evidence of an onset of manifestations of these disorders in serve or within one year of discharge from service and no competent opinion that they were caused by any aspect of service. The most probative clinical observations are that the insomnia and sleep difficulties are manifestations of an acquired psychiatric disorder that is addressed in the Remand section below.  Because the preponderance of the evidence is against the Veteran, the benefit-of-the-doubt rule does not apply. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service connection for a sleep disorder is denied.

The Board must also note why a VA examination is not being requested.  In order to receive a VA examination there must be: competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As previously mentioned, the Veteran has reportedly received several diagnoses for various sleep disorders.  However, the second prong of McLendon is not satisfied.  This prong requires a showing of an in-service event or injury that led to a diagnosis.  Currently the Veteran alleges no in-service injury, and does not mention any sleep issues he had during service.  Therefore, an examination is not necessary for a sleep disorder.





III. New and Material Evidence

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C. § 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

In April 2005, the RO denied service connection for PTSD because the record did not contain a confirmed diagnosis of PTSD or evidence of a stressful event in service.  The Veteran was notified in correspondence dated April 11, 2005.  In correspondence dated March 27, 2006 and received on March 28, 2006, the Veteran's representative noted that the Veteran expressed disagreement with the decision and intended to submit new evidence in a few days.  On April 10, 2006, the RO received a letter from a private physician dated April 6, 2006 that reported a diagnosis of PTSD associated with the Veteran's witnessing explosions and injuries sustained in enemy attacks on the bases where he worked.  As the Veteran expressed timely disagreement and submitted new and material evidence within one year, the April 2005 rating decision is not final. The issue of service connection for PTSD must be adjudicated on the merits.   

The Veteran submitted three separate letters from private treatment providers all reporting that the Veteran had PTSD and that his PTSD is related to service.  The Veteran also submitted a stressor statement saying that he was involved in a fire after a plane exploded and feared for his life.  Taken together, a diagnosis of PTSD and an in-service stressor triggers the duty to assist the Veteran as directed in the Remand section below.  

ORDER

Entitlement to service connection for a sleep disorder is denied.

An April 2005 rating decision that denied service connection for PTSD is not final and must be considered on the merits of the claim. 

REMAND

The duty to assist includes providing a medical examination when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran currently has been diagnosed with essential tremors and Parkinson's disease and  anxiety, depression, and PTSD.  There is some evidence suggesting an association with traumatic events in service and exposure to herbicide along the perimeter fence at Air Force Bases in Thailand. 

Essential Tremors

Service treatment records show two treatment encounters for "nervousness" in May 1970 and November 1971.  However, the Veteran denied any symptoms in physical examinations in August 1972 and February 1973. 

In an October 2012, an examiner stated that the Veteran's tremors prevent him from feeding himself with a fork or writing checks; the examiner also stated the Veteran did seek treatment during service for his tremors-something the Veteran corroborated in lay statements.  Additionally, the examiner noted that the Veteran sought treatment for tremors not long after service.  The issue with this examination is that it was for anxiety and depression and did not discuss the etiology of the tremors.  

In a record of private inpatient care in April 2014, a clinician noted that the Veteran had secondary parkinsonism related to exposure to herbicide in Thailand. The Veteran reported that he was exposed to designate herbicide agents while working on an aircraft repair team positioned at the end of a runway near the perimeter of the Air Force Base in Thailand.  In a June 2015 brief to the Board, the Veteran's representative cited the Veteran's exposure to herbicide agents while performing certain duties as an aircraft mechanic at the far end of a runway and that the Veteran passed through the perimeter on his way to off base quarters. 


The Veteran's tremors satisfy the McLendon standards since there is competent evidence of a current disability, lay evidence of symptoms starting in and continuing since service, an indication these symptoms are associated with service, and a lack of competent medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the examiner discussed the tremors in his exam, he did not give a thorough and contemporaneous examination on the tremors.  The VA is tasked with a duty to assist; this duty includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 U.S.C. § 5103A; 38 C.F.R. 3.159.


Acquired Psychiatric Disorders

While in service, the Veteran did receive treatment for nervousness.  The Veteran on two occasions appeared "nervous" and on one he was described as acting fidgety; he even asked for medication at one point.

The Veteran submitted private medical records diagnosing him with anxiety disorder since at least April 2006.  With that anxiety disorder he also suffers from depression and receives treatment and medication.

In October 2012 the Veteran received a VA examination for his anxiety and depression.  The examiner concluded that that Veteran's anxiety and depression were related to his functional loss that stemmed from essential tremors.  He concluded that the Veteran was embarrassed by the tremors, and because of that became depressed and anxious.  The examiner also noted the Veteran's in-service treatment for anxiety and depression, and listed the Veteran's current symptoms as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, suicidal ideation, and neglect of personal hygiene and appearance. It is also noted that the Veteran discussed events that gave him anxiety during service.  Subsequently, the examiner diagnosed the Veteran with anxiety disorder and major depressive disorder and attributed the disorders to his essential tremors.

As there is otherwise insufficient medical evidence to decide either claim, the Board must remand the issues so that medical opinions addressing the etiology of the Veteran's tremors and PTSD, and whether the etiology is due to or manifested because of service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify or submit any additional relevant evidence and argument in support of his claims on appeal.

Request that he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

2.  Obtain a VA examination to ascertain the etiology of the Veteran's acquired psychiatric disability.  The examiner should diagnose any current acquired psychiatric disability, including anxiety and depression, and in particular, confirm whether the Veteran currently has PTSD.  Then opine as to whether it is at least as likely as not (50 percent or greater) that any current acquired psychiatric disability either began during or was otherwise caused by his military service.  

3.  Obtain a VA examination to ascertain the etiology of the Veteran's essential tremors.  The examiner's attention is called to the Veteran's STRs and the instances where the Veteran sought psychiatric treatment and treatment for tremors, as well as reviewing all post-service medical records that discuss the tremors.  The examiner should then opine as to whether it is at least as likely as not (50 percent or greater) that his essential tremors either began during or was otherwise caused by his military service.  

4.  The RO must also verify whether the Veteran's stressor events did occur.

5.  Then readjudicate the remaining claim.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


